Title: From Thomas Jefferson to Samuel Huntington, 18 April 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
In Council April 18th. 1781.

I was honoured yesterday with your Excellency’s Favour inclosing the Resolutions of Congress of the 8th. inst. for removing Stores and Provisions from the Counties of Accomack and Northampton. We have there no Military Stores except a few Musquets in the hands of the Militia. There are some Collections of Forage and Provisions belonging to the Continent and some to the state, and the Country there generally furnishes an abundance of Forage; but such is the present condition of Chesapeake bay that we cannot even get an advice boat across it with any Certainty, much less adventure on Transportation: should however any Interval happen in which these Articles may be withdrawn we shall certainly avail ourselves of it and bring thence whatever we can.
If I have been rightly informed the Horses there are by no means such as that the Enemy could apply them to the Purposes of Cavalry. Some large enough for the Draught may perhaps be found, but of these not many.
I have the Honour to be with the greatest Respect Your Excellency’s mo: obt. & mo: hble. Servt.,

Th: Jefferson

